Citation Nr: 0735719	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-06 499	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
currently evaluated as 50% disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that increased the rating 
of the veteran's bipolar disorder from 30% to 50%; the 
veteran appeals the 50% rating as inadequate.

In August 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's August 
2007 Order, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

Although additional evidence was developed by the RO in this 
case subsequent to the issuance of the last Statement of the 
Case (SOC) in December 2005, namely, numerous records of VA 
psychiatric treatment, evaluation, and examination through 
2007, the RO has not initially considered that evidence and 
readjudicated the veteran's claim for a rating in excess of 
50% for a bipolar disorder.  Thus, the Board finds that this 
case must be remanded to the RO for readjudication with 
initial consideration of that additional evidence prior to a 
Board decision on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should readjudicate the claim 
for a rating in excess of 50% for a 
bipolar disorder on appeal in light of 
all pertinent evidence and legal 
authority, to include initial 
consideration of all pertinent evidence 
introduced into the record since the 
December 2005 SOC.           
 
2.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims 


(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

